




Exhibit 10.12
Swiss Restricted Share Unit Agreement


THIS SWISS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), is made by and
between [GRANTEE] (“Grantee”) and Endurance Specialty Holdings Ltd., an exempted
company organized under the laws of Bermuda (the “Company”), as of [DATE].


WHEREAS, Grantee is currently an employee of the Company or a subsidiary of the
Company, and the Company desires to increase the incentive of the Grantee to
exert his or her utmost efforts to improve the business and increase the assets
of the Company.
NOW, THEREFORE, in consideration of the Grantee’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.Grant of Restricted Share Units. The Company hereby grants to the Grantee
[NUMBER] restricted share units (the “Restricted Share Units”) of the Company
pursuant and subject to the terms and provisions of the Company’s 2007 Equity
Incentive Plan (the “Plan”) and this Agreement. The Restricted Share Units
represent an unfunded and unsecured right to receive from the Company, upon
satisfaction of the conditions set forth below, an equivalent number of ordinary
shares, par value $1.00 per share, of the Company (the “Shares”).
2.Crediting of Dividend Equivalents. Whenever dividends or distributions are
paid or made by the Company with respect to the Shares, which dividends or
distributions have a record date occurring during the period during which all or
a portion of the Restricted Share Units are outstanding, the Grantee shall be
credited with an amount for each Restricted Share Unit outstanding equal in
value to the amount of the dividend or distribution paid or made on a single
Share. The value of any dividend or distribution paid or made other than in cash
shall be determined by the Committee, in its sole discretion. Any dividend
equivalents credited to the Grantee will be paid by the Company to the Grantee
as soon as practicable after the date established for such payment or
distribution to the holders of Shares.
3.Incorporation by Reference, Etc. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Administrator shall have final authority
to interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Grantee and his or her legal representative in respect of any questions
arising under the Plan or this Agreement. No amendment or termination of the
Plan may, without the prior written consent of the Grantee, adversely affect the
rights of the Grantee under this Agreement.



- 1 -

--------------------------------------------------------------------------------



4.Restrictions and Restricted Period.
a.Restrictions. Restricted Share Units granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of by the
Grantee until the expiration of the Restricted Period (as defined below).
Restricted Share Units granted hereunder shall be subject to a risk of
forfeiture as described in Section 7 below until the expiration or termination
of the Restricted Period (as defined below).
b.Restricted Period. Unless the Restricted Period is previously terminated
pursuant to Section 6 of this Agreement or the Restricted Share Units are
forfeited pursuant to Section 7 of this Agreement, the restrictions set forth
above shall expire and the Restricted Share Units shall be automatically
converted into an equivalent number of Shares that are fully and freely
transferable (provided, that such transfer is otherwise in accordance with
applicable law) and non-forfeitable on the dates (the “Restricted Period”) and
in the amounts as set forth below:
Date of Release        Number of Shares Released


March 1, 20XX                [NUMBER]
March 1, 20XX                [NUMBER]
March 1, 20XX                [NUMBER]
March 1, 20XX                [NUMBER]
5.Rights of a Shareholder. The Grantee shall not have any rights of a
shareholder of the Company with respect to the Restricted Share Units or the
Shares which are subject to issuance upon conversion of the Restricted Share
Units, including but not limited to the right to vote or receive dividends,
until the issuance of such Shares following conversion of the Restricted Share
Units.
6.Early Termination of Restricted Period.
a.    Death or Disability. In the event the Grantee’s employment with the
Company or any subsidiary of the Company is terminated as a result of the
Grantee’s death or Disability, the restrictions on any unvested Restricted Share
Units shall expire and the Restricted Share Units shall be automatically
converted into an equivalent number of Shares that are fully and freely
transferrable (provided, that such transfer is otherwise in accordance with
applicable law) and non-forfeitable on the date of the Grantee’s termination of
employment due to death or Disability.
b.    Retirement. In the event the Grantee is not subject to Section 409A or
Section 457A and becomes eligible for Retirement during the term of this
Agreement, the Restricted Share Units shall continue to be the property of the
Grantee and the restrictions on such Restricted Share Units shall continue to
expire in accordance with the vesting schedule set forth in Section 4, subject
to the Grantee’s continued compliance with the Non-Competition Obligation. In
the event that the Grantee violates



- 2 -

--------------------------------------------------------------------------------



the Non-Competition Obligation, as of the date of violation of the
Non-Competition Obligation, any unvested Restricted Share Units that at that
time have not been released from the Restricted Period, shall be forfeited to
the Company without payment of any consideration by the Company, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
Restricted Share Units or certificates.
c.    Change in Control. In the event of a Change in Control and the termination
by the Company (or a successor company as a result of the Change in Control) of
the Grantee’s employment with the Company, a subsidiary of the Company (or a
successor company as a result of the Change in Control) other than for Cause
within the Change in Control Period, the restrictions on any unvested Restricted
Share Units shall expire and the Restricted Share Units shall be automatically
converted into an equivalent number of Shares that are fully and freely
transferrable (provided, that such transfer is otherwise in accordance with
applicable law) and non-forfeitable as of the date of such termination of
employment.
7.Forfeiture of Restricted Share Units. In the event the Grantee’s employment
with the Company or any subsidiary of the Company is terminated, (a) at any time
by the Grantee, other than the Grantee’s Retirement, (b) at any time by the
Company for Cause or (c) outside of a Change in Control Period by the Company
for any reason other than the Grantee’s death or Disability, the Restricted
Share Units that at that time have not been released from the restrictions set
forth in Section 4 shall be forfeited to the Company without payment of any
consideration by the Company, and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such Restricted Share Units.
8.Recoupment Policy. In the event that the Grantee is an Executive Officer, the
Grantee hereby acknowledges and agrees that (a) the Restricted Share Units (and
any Shares received upon the vesting and conversion of the Restricted Share
Units) are subject to the Recoupment Policy and (b) the Company’s remedies under
the Recoupment Policy include but are not limited to, (i) repayment of the value
of previously vested Restricted Share Units, (ii) the reduction or elimination
of the future vesting and conversion,of, or crediting or payment of dividends
on, the Restricted Share Units or (iii) the cancellation of the grant of
Restricted Share Units under this Agreement.
9.Repayment or Forfeiture. In addition to the Recoupment Policy, any benefits
the Grantee may receive hereunder may be subject to repayment or forfeiture as
may be required in order to comply with the requirements of the U.S. Securities
and Exchange Commission or any applicable law, including the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or any securities
exchange on which the Shares are traded, as may be in effect from time to time.
10.Tax Withholding. The Company shall have the right to deduct from payments of
any kind otherwise due to the Grantee any income or other taxes required by law
to be withheld in respect of this Agreement. It shall be a condition to the
obligation of the Company to issue Shares to the Grantee upon the expiration of
restrictions and conversion of the Restricted Share Units that the Grantee pay
to the Company, upon



- 3 -

--------------------------------------------------------------------------------



demand (but no later than 10 days following such demand), such amount as may be
requested by the Company for the purpose of satisfying any liability to withhold
income or other taxes. In the event any such amount so requested is not paid,
the Company may refuse to issue the Shares to the Grantee upon the expiration of
restrictions on the Restricted Share Units. Unless the Administrator shall in
its discretion determine otherwise, payment for taxes required to be withheld
may be made in cash, or in whole or in part, in accordance with such rules as
may be adopted by the Administrator from time to time, (i) by withholding
Restricted Share Units having a Fair Market Value equal to the appropriate tax
withholding liability and/or (ii) tendering to the Company Ordinary Shares held
by the Grantee having a Fair Market Value equal to the appropriate tax
withholding liability, in each case as determined by the Administrator in its
sole discretion.
11.Termination of this Agreement. This Agreement shall terminate upon the
earliest to occur of (a) the termination of the Restricted Period with respect
to all of the Restricted Share Units in accordance with Section 4 or Section 6
of this Agreement, (b) the forfeiture of the Restricted Share Units in
accordance with Section 7 of this Agreement, (c) the termination of this
Agreement by an instrument in writing signed by the parties hereto or (d) as may
be required under the Recoupment Policy or applicable law. Upon termination of
this Agreement, all rights and obligations of the Grantee and the Company
hereunder shall cease.
12.Agreement to Perform Necessary Acts. Each party to this Agreement agrees to
perform any further acts and execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Agreement and the Plan.
13.Registration of Shares. The Company shall use commercially reasonable efforts
to file and maintain an effective Registration Statement on Form S-8 under the
United States Securities Act of 1933, as amended, with respect to the Restricted
Share Units and the Shares into which the Restricted Share Units may be
converted.
14.No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right or power of the Company to make adjustments, reclassifications
or changes in its capital or business structure or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.
15.Definitions. The following definitions shall be applicable within this
Agreement.
d.    “Cause” means (i) any intentional act of fraud, embezzlement or theft by
the Grantee in connection with or in the course of his or her employment with
the Company or a Grantee’s admission or conviction of, or plea of nolo
contendere to, (x) a felony or (y) any crime involving moral turpitude, fraud,
embezzlement, theft or misrepresentation; (ii) any gross negligence or willful
misconduct of a Grantee resulting in a loss to the Company or any of its
subsidiaries or affiliates or (iii) any violation of any statutory or common law
duty of loyalty to the Company or any of its subsidiaries or affiliates.



- 4 -

--------------------------------------------------------------------------------



e.    “Change in Control Period” means the period commencing three months prior
to the date of a Change in Control and ending on the second annual anniversary
of the date of a Change in Control.
f.    “Disability” means any condition that, (i) prevents the Grantee from
substantially performing the Grantee’s duties as an employee of the Company for
a period of at least 120 consecutive days, or 180 non-consecutive days within
any 365-day period, and (ii) causes the Grantee to become eligible for the
applicable long-term disability plan of the Company or its subsidiary or
affiliate. Any determination of a Disability shall be made by the Company in its
reasonable discretion, based upon medical evidence reasonably acceptable to the
Company.
g.    “Executive Officer” means any employee of the Company who meets the
specifications under Rule 3b-7 under the Securities Exchange Act of 1934, as
amended.
h.    “Non-Competition Obligation” means either (i) the Grantee’s continued
employment with the Company or any of its subsidiaries (and compliance with the
Conflicts of Interest section of the Company’s Code of Business Conduct and
Ethics) or (ii) following the termination of the Grantee’s employment other than
for Cause, the Grantee not in any manner, directly or indirectly, through any
person, firm or corporation, alone or as a member of a partnership or as an
officer, director, stockholder, investor, broker, advisor, employee of or
consultant to any other corporation or enterprise or otherwise, engaging or
being engaged, or assisting any other person, firm, corporation or enterprise in
engaging or being engaged, in the brokerage, underwriting, advising or
consulting of or with respect to any line of property or casualty insurance or
reinsurance underwritten by the Company or any of its divisions, subsidiaries or
affiliates as an insurer or reinsurer (the “Business”) during the Grantee’s term
of employment with the Company in any geographic area in which the Company or
any of its divisions, subsidiaries or affiliates is then conducting the
Business, except as (x) a stockholder in a mutual fund or a diversified
investment company or (y) an owner of not more than two percent (2%) of the
outstanding stock of any class of a corporation, any securities of which are
publicly traded, so long as the Grantee has no active participation in the
business of such corporation.
i.     “Recoupment Policy” means the Executive Incentive Compensation Recoupment
Policy of the Company as it may be amended from time to time.
j.    “Retirement” means the termination of a Grantee’s employment with the
Company other than for Cause after (i) the Grantee has attained the age of 55,
(ii) the Grantee has been employed with the Company for a period greater than
two years and (iii) the Grantee’s age plus whole years of employment with the
Company is greater than or equal to 65.
k.    “Section 409A” means Section 409A of the U.S. Internal Revenue Code of
1986, as amended, and any related regulations or other guidance promulgated
thereunder.



- 5 -

--------------------------------------------------------------------------------



l.    “Section 457A” means Section 457A of the U.S. Internal Revenue Code of
1986, as amended, and any related regulations or other guidance promulgated
thereunder.
16.Miscellaneous.
m.    Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally or sent by certified,
registered, or express mail, postage prepaid. Any such notice shall be deemed
given when delivered to each party at the following addresses (or to such other
address as may be designated in a notice given in accordance with this Section):
(i) if to the Company:


Endurance Specialty Holdings Ltd.
Waterloo House
100 Pitts Bay Road
Pembroke HM 08
Bermuda
Attn: General Counsel


(ii) if to the Grantee, to the most recent primary residence address listed for
the Grantee in the employment records of the Company.


n.    Failure to Enforce Not a Waiver. The failure of the Company or the Grantee
to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
o.    Governing Law. This Agreement shall be governed by and construed according
to the laws of Bermuda without giving effect to the choice of law principles
thereof. The Grantee submits to the non-exclusive jurisdiction of the courts of
Bermuda in respect to matters arising hereunder.
p.    Arbitration. All disputes, controversies or claims arising out of,
relating to or in connection with this Agreement, the Plan or the Restricted
Share Units, or the breach, termination or validity thereof, shall be finally
settled by arbitration. The arbitration shall be conducted in accordance with
the Rules of Arbitration of the International Chamber of Commerce, except as
same may be modified herein or by mutual agreement of the parties. The seat of
the arbitration shall be Bermuda and it shall be conducted in the English
language. The arbitration shall be conducted by one arbitrator who shall be
selected by the agreement of the Company and the Grantee or, in the event that
the Company and the Grantee are unable to agree, by the Appointments Committee
of the Chartered Institute of Arbitrators, Bermuda Branch. The arbitral award
shall be in writing, shall state reasons for the award, and shall be final and
binding on the parties. The award may include an award of costs, including
reasonable attorneys’ fees and disbursements. Judgment on the award may be
entered by any court having jurisdiction thereof or having jurisdiction over the
parties or their assets.



- 6 -

--------------------------------------------------------------------------------



q.    Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.
r.    Investment Intent. The Grantee represents that the Restricted Share Units
and the Shares into which the Restricted Share Units may be converted are being
acquired by the Grantee for investment and that the Grantee has no present
intention to transfer, sell or otherwise dispose of the Restricted Share Units
or such Shares, except in compliance with applicable securities laws, and the
Company and the Grantee agree that the Restricted Share Units and such Shares
are being acquired in accordance with and subject to the terms, provisions and
conditions of the Plan and this Agreement.
s.    Adjustment of Restricted Share Units. The Company hereby confirms that (i)
in the event the outstanding Shares of the Company shall be changed into an
increased number of shares, through a share dividend or a split-up of shares, or
into a decreased number of shares, through a combination of shares, then
immediately after the record date for such change, the number of Restricted
Share Units then subject to this Agreement shall be proportionately increased,
in case of such share dividend or split-up of shares, or proportionately
decreased, in case of such combination of shares; and (ii) in the event that, as
result of a reorganization, sale, merger, amalgamation, consolidation or similar
occurrence, there shall be any other change in the Shares of the Company, or of
any shares or other securities into which the Shares of the Company shall have
been changed, or for which they shall have been exchanged, then equitable
adjustments to the Restricted Share Units then subject to this Agreement
(including, but not limited to, changes in the number or kind of shares then
subject to this Agreement) shall be made.
t.    Agreement Not a Contract of Employment. This Agreement is not a contract
of employment, and the terms of employment of the Grantee or the relationship of
the Grantee with the Company or any subsidiary of the Company shall not be
affected in any way by this Agreement except as specifically provided herein.
The execution of this Agreement shall not be construed as conferring any legal
rights upon the Grantee for a continuation of employment or relationship with
the Company or any subsidiary of the Company, nor shall it interfere with the
right of the Company or any subsidiary of the Company to discharge the Grantee
and to treat the Grantee without regard to the effect which that treatment might
have upon the Grantee as a holder of the Restricted Share Units. The Grantee
acknowledges that the grant by the Company of the Restricted Share Units is
discretionary and subject to the terms of the Plan and this Agreement and the
Restricted Share Units do not constitute a variable component of the Grantee’s
salary. The Grantee acknowledges that the Grantee has no right to receive the
Restricted Share Units.



- 7 -

--------------------------------------------------------------------------------



u.    Entire Agreement; Plan Controls. This Agreement and the Plan contain the
entire understanding and agreement of the parties hereto concerning the subject
matter hereof, and supersede all earlier negotiations and understandings,
written or oral, between the parties hereto with respect thereto. This Agreement
is made under and subject to the provisions of the Plan, and all of the
provisions of the Plan are hereby incorporated by reference into this Agreement.
In the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern. By signing this
Agreement, the Grantee confirms that the Grantee has received a copy of the Plan
and has had an opportunity to review the contents thereof.
v.    Captions. The captions and headings of the sections and subsections of
this Agreement are included for convenience only and are not to be considered in
construing or interpreting this Agreement.
w.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, PDF or other secure electronic means, each of which when signed by
the Company or the Grantee will be deemed an original and all of which together
will be deemed the same agreement.
x.    Assignment. The Company may assign its rights and delegate its duties
under this Agreement. If any such assignment or delegation requires consent of
any state securities authorities, the parties hereto agree to cooperate in
requesting such consent. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon the Grantee, his or her heirs,
executors, administrators, successors and assigns.
y.    Severability. This Agreement will be severable, and the invalidity or
unenforceability of any term or provision hereof will not affect the validity or
enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any invalid or unenforceable term or provision, the
parties hereto intend that there be added as a part of this Agreement a valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.
z.    Section 409A and Section 457A Compliance. To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A and Section 457A. This Agreement will be construed
in a manner to give effect to such intention. Any references to a “termination
of employment” (or similar term) under this Agreement shall mean a “separation
from service” within the meaning of Section 409A and Section 457A. Each vesting
installment of the Restricted Share Units shall be deemed to be a separate
payment for purposes of Section 409A and Section 457A. If it is determined that
all or a portion of the Restricted Share Units constitutes deferred compensation
for purposes of Section 409A or Section 457A, and if the Grantee is a “specified
employee” (within the meaning of Section 409A or Section 457A) at the time of
the Grantee’s separation from service, then the portion of such Restricted Share
Units that would otherwise be deliverable during the six-month period
immediately following the Grantee’s separation from service shall instead be
delivered on the earlier of (i) the first business day of the seventh month
following the Grantee’s separation from service or (ii) the Grantee’s death.



- 8 -

--------------------------------------------------------------------------------



aa.    Compliance with Applicable Laws. Notwithstanding any provision of this
Agreement to the contrary, if the Grantee is employed by the Company or any of
its subsidiaries or affiliates and the Grantee is subject to the laws of any
jurisdiction outside of Bermuda or the United States, the Restricted Share Units
granted under this Agreement shall be subject to the following additional terms
and conditions:
i.The terms and conditions of this Agreement are deemed modified to the extent
necessary or advisable to comply with the applicable laws, regulations, rules
and local government regulatory exemptions of such jurisdiction or to facilitate
the administration of the Plan or this Agreement under such laws, regulations,
rules and local government regulatory exemptions;
i.    If applicable, the effectiveness of the award of Restricted Share Units
under this Agreement is conditioned upon this Agreement’s compliance with any
applicable laws, regulations, rules or local government regulatory exemptions of
such jurisdiction and subject to receipt of any required regulatory approvals of
such jurisdiction;
ii.    To the extent necessary to comply with applicable laws, regulations,
rules and local government regulatory exemptions of such jurisdiction, any
vested Restricted Share Units may be settled in Shares or cash, at the
Administrator’s election; and
iii.    The Administrator may take any other action, before or after an award of
Restricted Share Units is made, that it deems advisable to obtain approval or
comply with any necessary local regulatory or governmental exemptions or
approvals.
bb.    Swiss Securities Law Notification. The Units offered hereunder are
considered a private offering in Switzerland and are, therefore, not subject to
registration in Switzerland.
cc.    Data Privacy and Notice of Consent. The Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data by the Company and any subsidiaries
and affiliates of the Company for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan pursuant to
this Agreement.
The Grantee understands that the Company and its subsidiaries and affiliates may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
security or social insurance number (to the extent permitted under applicable
local law) or other identification number, salary, nationality, job title,
residency status, any ordinary or preferred shares or directorships held in the
Company or any subsidiary or affiliate of the Company, details of all equity
compensation or any other entitlement to Restricted Share Units, Shares or other
long or short-term incentives awarded, canceled, vested, unvested or outstanding
in the Grantee’s



- 9 -

--------------------------------------------------------------------------------



favor, for the purpose of implementing, administering and managing the Plan
(“Data”). The Grantee understands that Data may be transferred to any third
parties assisting the Company or any subsidiary or affiliate of the Company in
the implementation, administration and management of the Plan, that these
recipients may be located in the Grantee’s country or elsewhere, including
outside the European Economic Area and that the recipient’s country (e.g., the
United States) may have different data privacy laws and protections than the
Grantee’s country. The Grantee understands that the Grantee may request a list
with the names and addresses of any potential recipients of the Data by
contacting the Grantee’s local human resources representative. The Grantee
authorizes the Company and any subsidiary or affiliate of the Company and any
other possible recipients that may assist the Company (presently or in the
future) with implementing, administering and managing the Grantee’s
participation in the Plan to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required to any other broker,
escrow agent or other third party with whom the Shares received upon vesting and
conversion of the Restricted Share Units may be deposited. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage the Grantee’s participation in the Plan. The Grantee
understands that the Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands that refusal or withdrawal of consent
may affect the Grantee’s ability to participate in the Plan. For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that the Grantee may contact his
or her local human resources representative.


[Execution Page Follows]



- 10 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
ENDURANCE SPECIALTY HOLDINGS LTD.


By:                        
Name:    
Title:    


The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.


___________________________
[GRANTEE]





- 11 -